Per Curiam.
The answer in this ease was a denial of facts, and not of conclusions, and the motion for judgment on the pleadings was therefore properly denied. The exceptions at folios 52, 60, 61, and 63 were not well taken, for the reason that-the testimony, which was objected to, was clearly admissible to contradict the statements of the witness Lippitz. As to the other points raised by the counsel for the appellant, we hold that, on the pleadings and the proofs, the burden was on the plaintiff to show that there was no negligence on his part which contributed to his injury, and also to show that he was injured solely by the negligence of the employes of the defendant.
Judgment and order denying new. trial affirmed, with costs.